DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following is a non-Final action in response to the preliminary amendment filed on 04/27/2021. Consequently, claims 1-9 are currently pending in this application. 
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-9 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a machine (system).

(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). Also see the relevant examples presented in the guidance (e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior, or evaluation. 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
(i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements depicted in a frameless test area and which comprises graphic figures having no inherent meaning, and a plurality of icons applicable to the check sheet, and (ii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; and: providing the information, including the check sheet and the plurality of icons; writing test data including icons applied by an examinee to the check sheet, and an examinee's ID; reading the test data and the examinee's ID to count a total number of the icons applied to the check sheet; discriminat[ing] whether or not an arrangement of the icons on the check sheet in the test data falls under the definitions in the tables; and results of the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons.

(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional element(s)—such as: a system involving a computer connected to a terminal via a communication network; and wherein the system is utilized to facilitate the function of: storing information, providing information, writing data to a memory; reading out data from the memory; executing a discrimination process; storing data/results, etc. (e.g. see claim 1).  
However, the claimed additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) is utilized merely as a tool to facilitate the abstract idea. Accordingly, when each claim is considered as a whole, the additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) fails to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; receiving one or more inputs from a user(s); analyzing the received input(s) according to one or more algorithms; generating one or more results based on the analysis, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. 
For instance, the disclosure describes a conventional computer that implements conventional computer components, such as: a memory (a sloid sate or a hard disk drive), a CPU, a display, etc. (see [0066] of the specification); and wherein the conventional computer is utilized to perform the conventional computer functions discussed above. 
It is further worth noting that the use of a conventional computer to evaluate a subject’s aptitude by, for example (i) displaying a task(s) that involves one or more graphical elements and (ii) evaluating the accuracy of the user’s response(s) to the task(s), etc., is already directed to a well-known, routine and conventional activity (e.g. see US 5,911,581; US 2002/0106617; also US 2005/0187436).  
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-9). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further nonfunctional descriptive matter and/or a further data manipulation process that a conventional computer is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 2-4, 6 and 8 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Each of claims 2-4, 6 and 8 is directed to a nonfunctional descriptive matter; and thus, each of the above claims fails to add further structure and/or function to the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-9 are rejected under 35 U.S.C.103 as being unpatentable over Kaula 2014/0066802 in view of Mishkin 6,377,781. 
Kaula teaches the following claimed limitations: a visual approach-based aptitude testing system comprising a computer connected to a terminal of an examinee ([0004], [0045]: e.g. a system for evaluating a user’s ability or aptitude, wherein the system comprises a computer with a touchscreen display—such as a tablet computer. In this regard, the touch screen display is construed as the examinee’s terminal), wherein the computer includes: a memory which stores (i) information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements depicted in a frameless test area and which comprises graphic figures, and a plurality of icons applicable to the check sheet ([0046], [0084], [0085]; also FIG 14A: e.g. the system is displaying an exemplary scenario that depicts a plurality of objects or icons, wherein the area of the screen on the left-side depicts a scale that needs to be balanced; and the area of the screen on the right-side depicts objects or icons that the user selectively chooses and apply to balance the scale on the left-side; and wherein the above arrangement is generated based on data items stored in its memory. Accordingly, the system already stores information for creating a display screen including a check sheet in which a plurality of areas are formed by boundary elements depicted in a frameless test area and which comprises graphic figures, and a plurality of icons applicable to the check sheet), and (ii) a first section including definitions of the boundary elements in the check sheet, a second section including kinds, a number, and definitions of the icons, and a third section including definitions of meanings of positions of the icons in the check sheet ([0085]: e.g. as already discussed above, the system displays the different objects/icons and their arrangement—see FIG 14A—based on data stored in its memory; and therefore, the system already stores data describing: each of the objects/icons to be displayed generated; the kind and number of objects/icons to be displayed; the specific position of each of the objects/icons, etc. The above teaching indicates that the memory stores: a first section including definitions of the boundary elements in the check sheet, a second section including kinds, a number, and definitions of the icons, and a third section including definitions of meanings of positions of the icons in the check sheet); and a processor which executes a program to perform operations including: providing the information for creating the display screen to the examinee's terminal, so that the examinee's terminal displays the display screen including the check sheet and the plurality of icons (see FIG 14A: e.g. based on instruction executed via the processor, the touch screen [the examinee’s terminal] displays the display screen that includes the check sheet [e.g. the scale depicted on the left-side of the display] and the plurality of icons [the objects/icons depicted on the right-side of the display]); writing, to the memory, test data including icons applied by the examinee to the check sheet via the terminal ([0086]: e.g. the user provides response to the assessment or task, such as selectively moving one or more of the objects/icons from the right-side of the display to the left-side of the display in an attempt to balance the scale. The above indicates the process of writing into the memory test data including icons applied by the examinee to the check sheet via the terminal); reading out the test data stored in the memory to count a total number of the icons applied to the check sheet; executing discrimination of whether or not an arrangement of the icons on the check sheet in the read-out test data falls under the definitions in the sections stored in the memory; and storing results of the discrimination in the memory to be used for evaluation of the examinee's aptitude based on the total number of the icons applied to the check sheet and the arrangement of the icons ([0087]: e.g. the system evaluates the user’s response, such as determining whether the user was able to balance the scale. This indicates the process of executing a count-up of a total number of the icons in the test data; and thereby discriminating whether or not an arrangement of the icons in the test data satisfies the definitions in the sections. In addition, the system also generates a score based on the user’s performance, i.e. whether the objects/icons the user selectively applied balanced the scale; and this already indicates the process of storing results obtained from the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons and the arrangement of the icons). 
	Although Kaula does not describe that the figures have no inherent meaning, the above is directed to nonfunctional descriptive matter.
	Thus, given the teaching of Kaula regarding different exemplary embodiments that each depict different types and/or arrangements of figures (see FIG 6A to FIG 9B; FIG 13A to FIG 15B), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaula’s system; for example, by providing the clinician with an option to create one or more additional tasks using regular and/or irregular figures, etc., so that the clinician would be able to generate one or more additional assessment materials to further evaluate the user’s skills. 
	Kaula also does not explicitly describe the sections indicated above in terms of tables; however, Kaula describes an alternative implementation where a table is utilized to organize information regarding an assessment task that involves graphical objects/icons (see [0074]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaula’s system; for example, by providing an option to utilize one or more tables (e.g. a first table, a second table, a third table, etc.) to organize the various elements and attributes required for one or more of the assessments (e.g. the types of objects/icons required; the position of each of the objects/icons, etc.), so that the user (e.g. the clinician, the test taker, etc.) would be able to easily recognize the format and applicability of each assessment while neatly organizing the information; and wherein the system further utilizes the data stored in each of the one or more tables when evaluating the user’s performance.  
	Kaula also does not explicitly describe that the computer is connected to the terminal of the examinee through a communication network; writing (or reading out) an examinee's ID transmitted from the terminal.
	However, Mishkin discloses a system for providing one or more tests to a student; the system comprises a server computer that is connected to a student’s computer via a communication network (see FIG 1, labels ‘101’, ‘114’, ‘110’), wherein the server computer stores data for generating a test (FIG 1, label ‘103’); and wherein the test is transmitted to the student’s computer/terminal, so that the student takes the test after the student has logged in to a test session using his/her identification data; and furthermore the system generates and stores the student’s result (col.7, lines 8-28).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kaula in view of Mishkin; for example, by incorporating a client server arrangement, so that the user’s computer communicates—via a communication network—with a computer on a network, such as a computer that stores various test materials managed by a clinician, wherein such arrangement allows the clinician to easily update the test materials from time to time; and wherein the user is required to provide identification data when accessing the test material(s), so that the test result (e.g. the score) that the system generates would be correctly associated with the right user.  
Kaula in view of Mishkin teaches the claimed limitations as discussed above per claim 1. Kaula further teaches:
Regarding claim 2, wherein the boundary elements comprise at least one of lines and corners (see FIG 14A: e.g. one or more of the objects, such as the parts forming the scale, already involves straight lines and corners); 
Regarding claim 3, wherein the boundary elements comprise lines, and the lines comprise straight lines, curved lines, broken lines, or any combinations thereof (see FIG 14A: e.g. as already indicated above per claim 2, one or more of the objects forming the scale already involves straight lines);
Regarding claim 4, wherein the boundary elements comprise corners, and the corners comprise at least one of corners of a virtual frame and points of intersection between lines (see FIG 14A: e.g. as already indicated above per claim 2, one or more of the objects forming the scale already involves corners, such as corners of a virtual frame, etc.). 
Regarding claim 5, Kaula teaches the claimed limitations as discussed above per claim 1.
The limitation, “wherein the memory further stores a fourth table including meanings of positional relationships between the icons or between the icons and lines in the check sheet”, is already addressed per the modification applied to claim 1 since the modified system already involves one or more tables (a first table, a second table, etc.), which are utilized to organize the various elements and attributes required for one or more of the assessments (e.g. the types of objects/icons required; the position of each of the objects/icons, etc.). 
Given the above modification, Kaula further executes discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data, with reference to the fourth table ([0087]: e.g. based on reference data stored in the memory/database, the system determines whether the arrangement that the user is making—by moving one or more of the objects/icons from the right-side of the screen to the left-side of the screen—is proper to balance the scale. Thus, the system does discriminate whether or not the positional relationships exist in the arrangement of the icons in the test data, with reference to the fourth table).
Regarding claim 6, Kaula teaches the claimed limitations as discussed above per claim 5.
Kaula further teaches, wherein the icon relationships comprise at least one of an overlapping relationship, a contact relationship, a line-contact relationship, and a close-vicinity relationship (e.g. see the discussion per claim 5 above, wherein position data of objects/icons already indicates at east icon relationships comprising contact relationship, close-vicinity relations ship, etc.).
Regarding claim 7, Kaula teaches the claimed limitations as discussed above per claim 1.
The limitation, “wherein the computer further stores a fifth table including meanings of the applied icons forming specific patterns”, is already addressed per the modification applied to claim 1 since the modified system already involves one or more tables (a first table, a second table, etc.), which are utilized to organize the various elements and attributes required for one or more of the assessments (e.g. the types of objects/icons required; the position of each of the objects/icons, etc.). 
Given the above modification, Kaula further executes discrimination of whether or not at least one of the specific patterns exists in the icons applied to the check sheet ([0087]: e.g. based on reference data stored in the memory/database, the system determines 
whether the arrangement that the user is creating—by moving one or more of the objects/icons from the right-side of the screen to the left-side of the screen—is proper to balance the scale. Thus, the system does discriminate whether or not at least one of the specific patterns exists in the icons applied to the check sheet).
Regarding claim 8, Kaula teaches the claimed limitations as discussed above per claim 7.
Kaula further teaches, wherein said specific patterns include at least one of a crowded arrangement, a dispersive arrangement, a balanced arrangement, a deviative arrangement, a bottom arrangement, an upper arrangement, a top-and-bottom arrangement, a left-and-right arrangement, a protruding arrangement, and a doll arrangement (e.g. see the discussion per claim 7 above, wherein moving objects/icons to balance the scale already indicates specific patterns that include at least one of a crowded arrangement, a dispersive arrangement, a balanced arrangement, etc.). 
Regarding claim 9, Kaula teaches the claimed limitations as discussed above per claim 1.	
The limitation, “wherein the computer further stores a sixth table including a meaning of an appearance of a specific one of the icons”, is already addressed per the modification applied to claim 1 since the modified system already involves one or more tables (a first table, a second table, etc.), which are utilized to organize the various elements and attributes required for one or more of the assessments (e.g. the types of objects/icons required; the position of each of the objects/icons, etc.). 
Given the above modification, Kaula further executes discrimination of whether or not the specific icon appears ([0087]: e.g. based on reference data stored in the 
memory/database, the system determines whether the arrangement that the user is creating—by moving one or more of the objects/icons from the right-side of the screen to the left-side of the screen—is proper to balance the scale. Thus, the system does discriminate whether or not the specific icon appears).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715